Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant Arguments pages 6-8, with respect to the rejection(s) of the independent claim 1 and the rejection(s) of the dependent claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Kelsey M. Skodje
(Registration No. 77205) on 02/01/2022.
Please amend the Claims as follows:
(Currently Amended) A method of allowing access to an enterprise environment, comprising:
receiving a request to carry out an action from a private device;
verifying that the request is from a user associated with an enterprise device;
verifying that the private device is associated with the enterprise device;
in response to the verifications, defining steps for carrying out the requested action;
identifying a set of enterprise policies implemented on the enterprise device;
providing a virtual machine that implements the set of enterprise policies, wherein each of the enterprise policies on the virtual machine is set to prohibit all associated action steps;

receiving a warning prompt each time a step from the attempted steps is prohibited by an enterprise policy on the virtual machine; 
in response to each warning prompt, mapping the prohibited step to the prohibiting enterprise policy;
determining whether each mapped prohibiting enterprise policy is in place on the private device; and
allowing the private device to carry out the requested action when each mapped prohibiting enterprise policy is in place on the private device;
determining that a mapped prohibiting enterprise policies is not in place on the private device;
prior to the allowing, implementing the mapped prohibiting enterprise policy on the private device;
determining that the requested action has been completed; and
removing the implemented mapped prohibiting enterprise policy from the private device.
(Cancelled)
(Cancelled)
Allowable Subject Matter
Claims 1 and 5-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  First, Applicant’s arguments with respect to traversing 
 Momchilov et al. (US Patent Publication No. 20170339564, hereinafter Momchilov) teaches a system, comprising: a memory component; a set of enterprise policies that are implemented on an enterprise device; and a processor communicatively coupled to the memory, wherein the processor is an configured to: receive a request to carry out an action from a private device; allow the private device to carry out the requested action when each mapped prohibiting enterprise policy is in place on the private device.   
 ADAMS et al. (US Pre-Grant Publication No. 20180309782, hereinafter ADAMS) teaches verifying that the request is from a user associated with the enterprise device.  
 Barton et al. (US Pre-Grant Publication No. 20140032691, hereinafter Barton) teaches verifying that the private device is associated with the enterprise device; in response to the verifications, define one or more steps for carrying out the requested action; determine whether each mapped prohibiting enterprise policy is in place on the private device; determine that one or more policies from the at least one required policy are in place on the private device; determine that one or more additional policies from the at least one required policy are not in place on the private device; and implement only the one or more additional policies on the private device.
 Qureshi et al. (US Patent No. 9722973, hereinafter Qureshi) teaches providing a virtual machine that implements the set of enterprise policies, wherein each of the enterprise policies on the virtual machine is set to prohibit all associated action steps.  
The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, within the context of the claimed invention as a whole, as recited in Claim 1.
Momchilov discloses a system, comprising a memory component; a set of enterprise policies that are implemented on an enterprise device; and a processor communicatively coupled to the memory, wherein the processor is an configured to receive a request to carry out an action from a private device; allow the private device to carry out the requested action when each mapped prohibiting enterprise policy is in place on the private device, Momchilov does not disclose verifying that the request is from a user associated with the enterprise device; verify that the private device is associated with the enterprise device; in response to the verifications, define one or more steps for carrying out the requested action; determine whether each mapped prohibiting enterprise policy is in place on the private device; determine that one or more policies from the at least one required policy are in place on the private device; determine that one or more additional policies from the at least one required policy are not in place on the private device; and implement only the one or more additional policies on the private device; provide a virtual machine that implements the set of enterprise policies, wherein each of the enterprise policies on the virtual machine is set to prohibit all associated action steps.  Furthermore, the Examiner notes prior art teachings, such as ADAMS, which teaches verify that the request is from a user associated with the enterprise device; and Barton, which teaches verify that the private device is associated with the enterprise device; in response to the verifications, define one or more steps for carrying out the requested action; determine whether each mapped prohibiting enterprise policy is in place on the private device; determine that one or more policies from the at least one required policy are in place on the private device; determine that one or more additional policies from the at least one required policy are not in place on the private device; and implement only the one or more additional policies on the private device; and Qureshi, which teaches providing a virtual machine that implements the set of enterprise policies, wherein each of the enterprise policies on the virtual machine is set to prohibit all associated action steps. However, the Examiner notes that the prior art does not properly disclose receiving a warning prompt each time a step from the attempted steps is prohibited by an 
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious the claimed invention as a whole, without the usage of impermissible hindsight reasoning.
Claims 5-21 are allowable based on at least on their depending from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283. The examiner can normally be reached Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436